                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 20-121

    JEFFREY GITTE                                          SECTION “R” (1)



                         ORDER AND REASONS


       Defendant, Jeffrey Gitte, was charged with two counts in an indictment

on November 5, 2020.1 Defendant’s rearraignment is set for June 30, 2021.

In the midst of the COVID-19 pandemic, Congress has allowed felony plea

hearings under Rule 11 of the Federal Rules of Criminal Procedure to be

conducted by videoconference when the hearing cannot be conducted in

person without seriously jeopardizing health and safety, and the Court finds

for specific reasons that the rearraignment cannot be delayed without serious

harm to the interests of justice. See Pub. L. No. 116-136, § 15002(b)(2), 134

Stat. 281, 528-29 (2020) [hereinafter “CARES Act.”].

       The Chief Judge of the Eastern District of Louisiana has specifically

found that felony plea hearings under Rule 11 cannot be conducted in person

without seriously jeopardizing public health and safety. See Eastern District


1      R. Doc. 30.
of Louisiana, General Order 21-7. The Court finds pursuant to Section

15002(b)(2) of the CARES Act, and in accordance with General Order 21-7 of

the Eastern District of Louisiana, that defendant’s rearraignment cannot be

further delayed without serious harm to the interests of justice. This is

specifically because of the backlog of cases caused by the COVID-19

pandemic.

     Defendant’s rearraignment hearing is therefore set for JUNE 30,

2021, at 1:30 p.m. The rearraignment hearing shall be conducted by

videoconference.


          New Orleans, Louisiana, this _____
                                        29th day of June, 2021.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    2
